              Case 1:19-mc-51081-TLL ECF No. 9, PageID.145 Filed 07/24/19 Page 1 of 33
                                                                     AUSA:   Anca Pop                     Telephone: (989) 895-5712
AO 106 (Rev. 04/ 10) Application for a Search Warrant   Special Agent:       Bryan Butler                 Telephone: (989) 892-6525


                                       UNITED STATES DISTRICT COURT
                                                                     for the
                                                           Eastern District of Michigan

              In the Matter of the Search of                             )
         (Briefly describe the property to be searched                   )
          or identify the person by name and address)                    )        Case No.    1:19-mc-51081-5
3734 FORTUNE BLVD., SAGINAW, MICHIGAN                                    )                    Judge: Ludington, Thomas L.
                                                                         )                    Filed: 07-24-2019
                                                                         )
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location) :
See Attachment A

located in the                                     District of       Michi an
                            Eastern                              ----- -~ - - - - - , there is now concealed            (identify the
person or describe the property to be seized):
See Attachment B


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more) :
                 [Z] evidence of a crime;
                 [l] contraband, fruits of crime, or other items illegally possessed ;
                 [Z] property designed for use, intended for use, or used in committing a crime;
                 D a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                         Offense Description
18 U.S.C. §§1343 and 1349                                 Participated in a fraud scheme
18 U.S .C. §§ 1956 and 1957                               Money laundering
          The application is based on these facts:
See attached AFFIDAVIT.

          [Z]   Continued on the attached sheet.
          D     Delayed notice         days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                              Applicant 's signature


                                                                                              Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.


Date :             July 24, 2019

City and state:                                                          Patricia T. Morris
                   -~-~--~-------
                                                                                              Printed name and title
   Case 1:19-mc-51081-TLL ECF No. 9, PageID.146 Filed 07/24/19 Page 2 of 33



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MICHIGAN

 IN THE MATTER OF THE SEARCH OF
 3734 FORTUNE BLVD., SAGINAW,                          Case No.
 MICHIGAN

        AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41 FOR A
                      WARRANT TO SEARCH AND SEIZE

               I, Bryan M. Butler, being duly sworn, state as follows:

                                     Background of Affiant

       1.     I make this affidavit in support of an application for a warrant to search the premises

known as 3734 Fortune Blvd., Saginaw, Michigan ("Target Location") described in Attachment

A and incorporated here by reference, for the things described in Attachment B to this affidavit.

       2.     I am a Special Agent with the Federal Bureau of Investigation ("FBI"), assigned to

the FBI's office in Bay City, Michigan. I have been employed by the FBI as a Special Agent since

January 2010. I have experience investigating violations of federal criminal law, including wire

fraud, in violation of Title 18 U.S.C § 1343; conspiracy to commit wire fraud, in violation of Title

18 U.S.C § 1349; and money laundering in violation of Title 18 U.S.C. §§ 1956 and 1957 ("Subject

Offenses").

       3.     The facts set forth in this affidavit are based upon my personal familiarity with the

facts and circumstances of this investigations, my experience as a law enforcement officer,

discussions with other federal law enforcement officers, the experience of other federal law

enforcement officers, law enforcement discussions with FBI forensic accountants, my discussions

with State of Michigan certified public accountants, and interviews of a witness.

       4.     Since approximately March 2019, I have been involved in an investigation of

Surveying Solutions, Inc. (SSI), Jeffrey Bartlett, Andrew Semenchuk, Brian Bartlett, Anthony


                                                 1
    Case 1:19-mc-51081-TLL ECF No. 9, PageID.147 Filed 07/24/19 Page 3 of 33



Thelen, and Adam Ball, ("Target Subjects"), and others, along with the United States Department

of Transportation, Office oflnspector General. Based on my training and experience, and the facts

set forth in this affidavit, there is probable cause to believe that the Target Subjects have committed

the Subject Offenses by overbilling the Michigan Department of Transportation (MDOT) through

the creation of fictitious expenses which were passed onto MDOT. The fictitious expenses were

ultimately paid by MDOT and also caused profit payments from MDOT to SSI to be inflated.

Probable cause also exists to believe that Target Subjects and others committed money laundering,

in violation of 18 U.S.C. § 1956, by engaging in financial transactions from proceeds of specified

unlawful activity derived property to conceal the source and location of that property; and, in

violation of 18 U.S.C. § 1957, by engaging in financial transactions involving more than $10,000

from proceeds of specified unlawful activity.

                                      Background of the Investigation

        5.     The government is currently investigating Surveying Solutions Inc. ("SSI") in

connection with the Subject Offenses. Through this affidavit, I submit that there is probable cause

to believe SSI overbilled MDOT by creating fraudulent overhead expenses. Specifically, SSI's

executives organized shell companies to create fictitious expenses. The fictitious expenses were

ultimately paid by MDOT and also caused profit payments from MDOT to SSI to be inflated.

        Surveying Solutions, Inc.

        6.     According to Michigan Secretary of State records, Jeffrey Bartlett and Guy

Spreeman incorporated SSI on August 17, 2001. 1 SSI is a surveying company, with its principal

place of business located at 4471 M-61 , Standish, Michigan ("SSI Headquarters").

        7.     On or about June 10, 2017, SSI represented to MDOT Office of Commission Audits


1
 Guy Spreeman passed away in 2011. Semenchuk became the majority owner of SSI in 2012. In December 2018,
Semenchuk relinquished his ownership in SSI and became an advisor to SSL

                                                    2
   Case 1:19-mc-51081-TLL ECF No. 9, PageID.148 Filed 07/24/19 Page 4 of 33



(OCA) that its executives were: Andrew Semenchuk, Jeffrey Bartlett, Brian Bartlett, Anthony

Thelen, and Adam Ball. SSI also represented that it was owned by Jeffrey Bartlett and Andrew

Semenchuk.

       8.     According to records maintained by MDOT for fiscal years 2016 through 2018, SSI

was a prime contractor or subcontractor on over 150 projects let by MDOT. MDOT provided

documentation indicating that there were $25 .8 million of federal funding in the $29.3 million of

contracts that SSI worked as a prime and subcontractor. From 2016 through 2018, $14.3 million

were paid to SSI for work as a prime contractor through MDOT. I have observed that the payments

were made via electronic funds transfer to a Huntington National Bank account held by SSL

       9.     The United States Department of Transportation (USDOT), through the Federal

Highway Administration (FHWA), funds highway construction projects throughout the United

States. The federal funds are passed on to the various states which then enter into contracts to have

the construction work performed. Typically, USDOT funds approximately 80% to 90% of the total

cost of the construction project with the state. MOOT is the contracting agency that is responsible

for the administration of federal and state highway construction funds in Michigan.

       10.    When MDOT awards a contract, it reserves the right to audit the contractor (and

subcontractors) to ensure that they have complied with the contract provisions, as well as with

federal and state regulations. The MDOT OCA is an agency within MDOT responsible for

conducting such audits.

       11 .   In 2018, MDOT OCA contacted SSI and scheduled a Certified Public Accountant

(CPA) work paper review with SSL In November 2018, MDOT OCA auditors conducted an on-

site review at SSI Headquarters. During the review, MDOT OCA employees identified procedures,

conduct, and statements that were indicative of fraudulent billing practices by SSI and its



                                                 3
    Case 1:19-mc-51081-TLL ECF No. 9, PageID.149 Filed 07/24/19 Page 5 of 33



executives. MDOT OCA auditors estimated SSI overbilled MDOT by as much as $9.2 million

during fiscal years 2016 to 2018.

         12.     During the review, MDOT OCA reviewed, among other things, records maintained

at SSI Headquarters. Records reviewed included time cards for SSI employees, lease agreements

with 2SI Development, LLC, lease agreements with 3SI Building and Leasing, LLC, and a

Managed Storage and IT Service Level Agreement with Southfield IT Services.

         Background of Engineering and Design Contracts:

         13.     MDOT contracts with SSI are let in accordance with Title 40 and Chapter 11 of the

United States Code, which is commonly known as the Brooks Act. Per the Brooks Act, MDOT is

required to negotiate engineering and surveying contracts with the most highly qualified firm.

MDOT is required to pay the firm a "fair and reasonable" rate. The payment rate was determined

through a calculation of direct labor costs and overhead expenses.

         14.     From at least 2016 through 2018, MDOT paid SSI an amount that represented direct

costs, which included the number of hours SSI employees worked on various jobs, plus an ' indirect

cost rate ' multiplier which was intended to compensate SSI for certain overhead expenses. The

indirect cost rate was determined, in part, upon representations SSI made during an annual pre-

qualification process.

         15.    With SSI, as with all MDOT contractors and subcontractors, calculation of the

indirect (overhead) rate was governed by "Cost Accounting Standards" set forth in the Federal

Acquisition Regulations. 2 In short, the overhead rate was calculated by dividing annual overhead

expenses by the direct labor costs of business for the previous year. FAR Part 31 controls what



2
 The Federal Acquisition Regulations are codified at Title 48, Part 31 of the Code of Federal Regulation s (CFR).
During the pre-qualification process, SSI's owners (Jeffery Bartlett and Andrew Semenchuk) and office manager
(Courtney Stodolak) certified that they were familiar with FAR Part 31 .

                                                         4
   Case 1:19-mc-51081-TLL ECF No. 9, PageID.150 Filed 07/24/19 Page 6 of 33



costs can be included in overhead.

        16.   SSI sent the independent audit to MDOT OCA along with the following records: (i)

a prequalification questionnaire, (ii) a Statement of Direct Labor, Fringe Benefits and General

Overhead, (iii) Balance Sheet, and (iv) Statement oflncome. Once the overhead rate was accepted

by MDOT OCA, SSI applied it to invoices sent to MDOT.

        17.   SSI invoiced MDOT relative to the amount of hours SSI employees worked on

various jobs. SSI submitted the names of employees who worked on a project, the hours worked

by the respective employee, and their hourly rate. The above information established a labor cost

for a given invoice. SSI multiplied the direct labor cost by the overhead rate.

        18.   In short, MDOT's payments to SSI were determined upon the following formula:

(direct labor costs x overhead rate) x fixed fee. The fixed fee was always 11 %. The fixed fee was

intended to provide SSI a profit margin.

        19.   Based upon the facts set forth herein, I submit that there is cause to believe SSI's

executives created shell companies and fraudulent invoices to inflate overhead expenses and drive

up the firm's overhead rate. Specifically, SSI executives Jeffrey Bartlett, Andrew Semenchuk,

Brian Bartlett, Anthony Thelen, Adam Ball, and others, created three shell companies to inflate

overhead in three categories: (i) Southfield IT Group (IT expenses); (ii) 2SI Development, LLC

(equipment and vehicle rental costs); and, (iii) 3SI Building and Leasing, LLC (real property rental

expenses.)




                                                 5
    Case 1:19-mc-51081-TLL ECF No. 9, PageID.151 Filed 07/24/19 Page 7 of 33



         Southfield IT Group

         20.     SSI inflated its overhead rate by asserting it paid a third party vendor, National

Elevation Certificates, d/b/a Southfield IT Group ("Southfield IT"), for managed IT services.

However, Southfield IT was a shell company created by SSI executives. Southfield IT received

99.2% of its funding from SSI and .7% from SSI's executives. 97% of the money SSI paid to

Southfield IT was subsequently transferred into the personal bank accounts of Adam Ball, Sarah

Ball, and Tara Semenchuk. I have determined that 'Southfield IT Group' is a trade name for

National Elevation Certificates, a limited liability company organized in the State of Wyoming at

the direction of Adam Ball.

         21.     SSI represented to the State of Michigan that during fiscal years 2015, 2016, and

2017 it spent $3,485,649.79 on managed IT services. The company disallowed a portion of those

costs 3, but included $1,575,304.30 within its claimed overhead expenditures. Based upon a review

of Southfield IT's bank account, the company spent less than $145,184.73 on IT services and

internet connectivity from January 2016 through February 2019. Accordingly, I submit there is

probable cause to believe SSI overstated its IT expenses.

         22.     When asked about the expenditures for managed IT services, SSI represented to

MDOT OCA that Southfield IT Group was an unrelated third-party company located in Southfield,

Michigan, which provided SSI managed IT services. SSI produced two Managed Storage and IT

Service Level Agreements between "Southfield IT Services" and SSL The two annual agreements

covered from February 1, 2016, through February 1, 2018.




3
  The company disallowed a portion of the managed IT expenditures and stated that they were "direct costs/directly
associated costs unallowable." During the November 2018 audit conducted by MDOT OCA, auditors asked
Semenchuk to explain why certain Managed IT Service costs were removed from overhead expenses. Semenchuk
stated, "62% of our data storage is used for contract and geospatial data. We do not bill specifically for this data. We
only include 38% which is used for internal storage not directly related to projects."

                                                           6
    Case 1:19-mc-51081-TLL ECF No. 9, PageID.152 Filed 07/24/19 Page 8 of 33



         23.     The above service agreements did not provide any contact information for

Southfield IT Services. Nor were they signed by a Southfield IT Services representative. SSI

President Andrew Semenchuk signed the agreement on behalf of SSL

         24.     During the audit, Semenchuk produced an invoice from Southfield IT Group. It

identified a mailing address for Southfield IT at PO Box 1201 in Standish, Michigan. The PO Box

is registered to National Elevation Certificates, LLC, (NEC) and was obtained by SSI Office

Manager Courtney Stodolak.4

         25.     SSI executive Adam Ball used a company in Wyoming to register Southfield IT with

the State of Wyoming. Northwest Registered Agent Service (NRAS), operates in Buffalo,

Wyoming, and provides business entity formation and registered agent services. NRAS filed

Articles of Organization for NEC. On January 6, 2016, SSI's CPA Stephen Grzesiak registered

Southfield IT Group as a trade name for National Elevation Certificates, LLC.

         26.    I have reviewed Huntington National Bank (HNB) account xxxxxx0024 held in the

name of National Elevations Certificates, aka, Southfield IT Group 5 for the time period of January

2016 through February 2019. The account was opened at First Merit Bank, now HNB, on April

27, 2015 . At the time the account was opened, Stodolak, Ball, Brian Bartlett, and Thelen were

signatories. On January 21, 2016, an updated signature card was put on file removing Brian Bartlett

and Thelen. The signature card added Ball' s wife Sarah Ball as a signatory.

         27.    For the time period of January 2016 through February 2019, the account received

99.2% of its funding from SSL Deposits from target subjects contributed an additional .7% of




4
  According to records obtained from the United States Postal Service Connie Proulx, a former office manager for
SSI, obtained PO Box 1202 for 3SI Building and Leasing, which is discussed in more detail below. Stodolak also
obtained Box 24 in Standish, Michigan, for 2SI Development, LLC.
5
  The account was originally held in the name of National Elevations Certificates. The trade name Southfield IT
Group was added to the account title on January 21 , 2016.

                                                        7
     Case 1:19-mc-51081-TLL ECF No. 9, PageID.153 Filed 07/24/19 Page 9 of 33



funding.

          28.    For the same time period, NEC made the following expenditures:

    DESCRIPTION                                AMOUNT                               % of Withdrawal
    Adam Ball                                 $3,955,057.00                               71%
    Tara Semenchuk                             $776,601.00                                14%
    Sarah Ball                                 $602,674.00                                11%
    Martin Chevrolet6                          $62,920.64                                  1%
    Network Services Group                     $53,118.15                                  1%
    Internet Service Providers                 $52,689.58                                  1%
    Other Expenditures                         $39,377.00                                  1%
    Grand Total                               $5,566,909.97                              100%


          29.    Based on the foregoing, there is probable cause to believe that at least 97%

($5,334,332) of the money SSI paid to NEC d/b/a Southfield IT Group was passed onto SSI

executives and their spouses from January 2016 through February 2019. No more than three

percent was used to cover managed IT services and internet connectivity.

          30.    I have also reviewed personal bank accounts the Balls held at Huntington. I did not

observe expenditures consistent with IT management. Rather, I observed that the Balls paid the

United States Treasury approximately $1,393,721 and transferred at least $1 ,850,000 to SEI

Private Trust Company.

          31.    There is cause to believe SSI's executives conspired to create and operate NEC as a

shell company. As noted above, Brian Bartlett, Adam Ball, Anthony Thelen and Courtney

Stodolak were originally signatories on the account. SSI's majority owner, Andrew Semenchuk,

signed nearly every check SSI wrote to NEC or Southfield IT Group. His wife received more than



6
  On August 30, 2016, National Elevation Certificates issued a $62,920.64 check to Martin Chevrolet (signed by
Adam Ball). On July 11 , 2019, FBI Agents observed Sarah Ball drive a 2016 Chevrolet Suburban registered to
National Elevation Certificates, which title was issued on August 31 , 2016. Sarah Ball drove kids to day care and
then to a work-out facility. She did not appear to use the vehicle for commercial purposes.


                                                         8
    Case 1:19-mc-51081-TLL ECF No. 9, PageID.154 Filed 07/24/19 Page 10 of 33



$776,601 from NEC/Southfield IT's bank account. SSI office manager Courtney Stodolak signed

nearly every check drawn on the Southfield IT Group account, including the checks made payable

to Adam and Sarah Ball. 7 Stodolak also obtained a PO Box for the fictitious entity in Standish.

The PO Box address was used on the invoice Semenchuk delivered to MDOT auditors.

         32.    I believe Network Services Group (NSG), located in Saginaw, Michigan, provided

SSI IT management services. According to its website, NSG is a "cutting edge company that

specializes in IT Support, Managed Services, and Cloud Integration for small to medium sized

businesses in the Great Lakes Bay Region are that typically do not employ in-house IT staff."

SSI's website is hosted by NSG.8

        33.     I have interviewed Individual A, the owner of Network Services Group (NSG).

Individual A began providing IT services to SSI in 2009. In early 2016, Semenchuk began

directing Individual A to re-issue certain SSI invoices to Southfield IT Group. Individual A

understood that NSG' s work always supported SSI regardless of it was billed to SSI or Southfield

IT Group.

        34.     I have reviewed SSI's statements of direct labor and overhead for the years

immediately preceding the formation of NEC / Southfield IT Group (2015). SSI did not claim

managed IT services as an overhead expense in 2013 or 2014. By 2017 'managed IT services' was

one of the largest overhead expenditures for SSI at $1,575,304.30.

        35.     During the MDOT OCA November 2018 review, Semenchuk provided MDOT

OCA an invoice SSI purportedly received from Southfield IT Group. The invoice, dated December

27, 2017, requested payment of $811 ,133.17 for "Additional Manage Storage Use." Specifically,



7
  The only check not signed by Courtney Stodolak was made payable to Martin Chevrolet for $62,920.64. That
check was signed by Adam Ball.
8
  SSI utilizes the website www.ssi-mi.com.

                                                       9
  Case 1:19-mc-51081-TLL ECF No. 9, PageID.155 Filed 07/24/19 Page 11 of 33



the invoice itemized the following storage: "Additional SAN - 95,894 GB, Additional Cloud -

145,030 GB, Additional NAS - 65,468 GB[.]" Individual A stated that he was familiar with the

storage capacity of SSI and Southfield IT Group. According to Individual A, SSI and Southfield

IT Group do not have the capacity to provide the storage itemized in the invoice.

       36.    Based on the foregoing, I submit there is probable cause that SSI executives Andrew

Semenchuk, Jeffrey Bartlett, Brian Bartlett, Thelen, Ball, and others, conspired to establish and

operate Southfield IT as a shell company for the purpose of generating overhead expenses and

inflating SSI's overhead rate. MDOT OCA estimated that from 2016 through end of fiscal year

2018, MDOT overpaid SSI approximately $1,915,945 as a result of the fraudulent representations

regarding IT expenditures.

              3SI Building and Leasing, LLC / 2SI Developments, LLC

       37.    3SI Building and Leasing, LLC (3SI) and 2SI Developments, LLC (2SI) are

companies owned by SSI executives, operated out of SSI's office, and administered by SSI's office

manager. The companies hold titles to real and personal property, which were obtained with

proceeds received from SSL 2SI and 3SI leased the property to SSI at rates which exceeded fair

market value. SSI included the lease costs in its overhead rate and thereby passed them on to

MDOT.

       38.    I have reviewed financial accounts for 2SI and 3SL I have not observed the entities

conducting significant financial transactions with any clients other than SSL The companies (2SI

and 3SI) are funded nearly exclusively by SSI, its executives, or their spouses.

       39.    Although applicable federal regulations (FAR Part 31) allow some recovery of rental

costs, it prohibits a contractor from recovering payments of inflated rental costs to a commonly

controlled entity. Where a contractor rents property from a commonly controlled entity, it may



                                                10
  Case 1:19-mc-51081-TLL ECF No. 9, PageID.156 Filed 07/24/19 Page 12 of 33



only include in its overhead costs those lease expenses which do not exceed normal costs of

ownership, such as depreciation, taxes, insurance, facilities capital cost of money, and

maintenance.

           40.   For fiscal years 2016 and 2017, SSI claimed lease expenses to 2SI and 3SI, which

exceeded the normal costs of ownership. At the time SSI submitted its prequalification package,

its president, Andrew Semenchuk certified that all known material transactions or events that have

occurred affecting the company's ownership, organization and indirect cost rates had been

disclosed. Semenchuk also certified that the proposal only contained allowable costs and that it

did not include any costs which were expressly unallowable under applicable cost principles of the

FAR of 48 CFR part 31.

       JS/ Building and Leasing, LLC

       41.       There is probable cause to believe SSI executives created 3SI for the purpose of

charging above-market rents to SSI which were passed along to MDOT via SSI's indirect cost

rate. 3SI was organized on February 6, 2009, by Jeffrey Bartlett, Brian Bartlett, and Anthony

Thelen. In December 2010, Jeffrey Bartlett assigned his ownership interest of 3SI to Brian Bartlett

and Anthony Thelen. However, all three of the founding members remain signatories on 3SI's

bank account. SSI Office Manager Courtney Stodolak is also a signatory on 3SI's bank account.

       42.       3SI owns the real property at which two of SSI's offices are located at. 3SI owns

SSI Headquarters (4471 M-61, Standish, MI), and 1000 S. US 27, St. Johns, MI (the "St. Johns

Office.)

       43.       3SI purchased the land for SSI Headquarters on February 6, 2009, for $72,000. On

August 5, 2009, 3SI gave Citizens Bank a mortgage of $500,000 in exchange for a construction




                                                 11
    Case 1:19-mc-51081-TLL ECF No. 9, PageID.157 Filed 07/24/19 Page 13 of 33



loan. As such, I believe 3SI acquired ownership to SSI Headquarters for $572,000 or less.9 The

Arenac County Treasurer has assessed the property to be valued at $454,400. An appraisal

conducted by Colliers International valued the property at $198,000. 10 According to SSI's general

ledgers, SSI paid 3SI $486,240 to rent the Headquarters Building from 2015 through 2017.

         44.    3SI purchased the St. Johns Office for $111,000 in 2010. According to its general

ledgers, SSI paid 3SI $109,780 to lease the St. Johns Office from 2015 through 2017. 11

         45 .   During 2017, the St. Johns Office was rented for $3 ,660 per month.

         46.    When SSI included its lease expenditures for the SSI Headquarters and the St. Johns

Office in its overhead rate, SSI did not disclose that the landlord was a related party. As set forth

above, where a contractor rents property from a commonly controlled entity, it may only include

in its overhead costs those lease expenses which do not exceed normal costs of ownership, such as

depreciation, taxes, insurance, facilities capital cost of money, and maintenance.

        47.     MOOT OCA auditors estimated that in 2017 SSI overbilled for the Headquarters

Building by approximately $197,182. Using conservative (favoring SSI) figures for building value,

MDOT OCA auditors estimated that the SSI Headquarters Building had an initial value of

$450,000. 12 Because depreciation on commercial buildings is set for a 39-year useful life, the

annual depreciation on the Headquarters Building should have been $11,538. Taxes on the facility

were approximately $9,000. Accordingly, the normal cost of ownership for the Headquarters

Building in 2017 should have been approximately $20,538. In 2017, SSI paid 3SI $217,720 for

the use of SSI Headquarters.



9 A subpoena has been issued to Huntington Bank to determine how much was drawn on the construction loan to
build SSI Headquarters Building.
10 The Colliers International valuation used the sales comparison approach which compared the subject property to

recently sold comparable commercial properties in Bay City, East Tawas, and Freeland, Michigan.
11 During the November 2018 audit, SSI provided general ledgers for fiscal years 2015 , 2016, and 20 17.

12 State of Michigan property records indicate the property had a value of $372,800 for the 2017 tax year.



                                                        12
   Case 1:19-mc-51081-TLL ECF No. 9, PageID.158 Filed 07/24/19 Page 14 of 33



       48.    Based upon my review of SSI's general ledgers, I believe SSI overbilled MDOT for

usage of the Headquarters Building and the St. Johns Office for fiscal years 2016, 2017, and 2018.

According for my review of 3SI's financial records for 2018, I believe SSI continued to make

inflated rental payments to 3SI throughout 2018 also.

       49.    As set forth above SSI employees Jeffrey Bartlett, Andrew Semenchuk, and

Courtney Stodolak certified that they were familiar with FAR Part 31 . SSI properly disallowed

$11,263 relating to a rental agreement with Andrew Semenchuk. It also disclosed that Brian

Bartlett was Jeffrey Bartlett' s brother in the context of payment for executive bonus. However,

SSI did not disclose to MDOT during the prequalification process that Brian Bartlett or Anthony

Thelen were the owners of 3SI. Accordingly, there is cause to believe SSI executives attempted to

conceal that the rentals from 3 SI Building and Leasing, LLC were a related party transaction.

       50.    In approximately 2010 MDOT OCA reviewed the costs SSI reported on invoices

related to certain MDOT contracts. As part of the review, an unknown employee of SSI completed

a document entitled 'AASHTO Internal Control Questionnaire for Consulting Engineers.' The

form asked, "If the company rents facilities from another organization, are any of the company' s

owners/stockholders, or members of their immediate family, also owners/stockholders in the other

organization? .. . If 'yes ' please explain:" In response SSI provided the following hand-written

notations, "New building. Moved in 10/2009. Jeff is co-owner of building." "St. John office

brought 1/201 O" [sic] "Prior to 2009 - rent from outside company" [sic]. The questionnaire was

not signed or dated. Guy Spreeman submitted an updated questionnaire on January 13, 2010. The

updated questionnaire stated in response to the same question, "Effective 10/2009, Principal Jeff

Barlett [sic] is the co-owner of the new office building in Standish. Effective 1/2010, Jeff Barlett

[sic] is co-owner of the building in St. John." The response did not state that Brian Bartlett and



                                                13
     Case 1:19-mc-51081-TLL ECF No. 9, PageID.159 Filed 07/24/19 Page 15 of 33



Anthony Thelen held the remaining ownership interests in the building.

         51.    On May 20, 2010, an MDOT Senior Auditor, Individual B, concluded that as of

October 2009 common control existed for SSI Headquarters and as of January 2010 common

control existed for the St. Johns office. In early 2011 , Jeffrey Bartlett corresponded with Individual

B regarding SSI's overhead rate computation for fiscal year ending December 31 , 2010. Via e-

mail, Individual Basked Jeffrey Bartlett, "Per our discussion during the audit in 2010, common

control exists for the Standish property. Please provide the supporting document for the actual

expenses (depreciation and other expenses) incurred by the landlord of the Standish property."

         52.    On February 16, 2011 , Jeffrey Bartlett replied to Individual B via email which

attached a letter that stated, "As discussed the other day on the phone, please consider this letter

my sworn statement that I do not in any way own any part of the Standish Property that we lease.

We changed this immediately after you notified us of the rule change." 13

        53.    As noted above, in December 2010, Jeffrey Bartlett assigned his ownership interest

of 3SI to Brian Bartlett and Anthony Thelen.

        54.    MDOT OCA estimated that from 2016 through end of fiscal year 2018, MDOT

overpaid SSI approximately $518,550.58 as a result of the fraudulent representations regarding

real property rental costs.

        2SI Developments, LLC

        55.    There is probable cause to believe SSI executives created 2SI Development, LLC,

for the purpose of charging above-market lease expenses to SSI which were passed along to

MDOT via SSI's indirect cost rate. 2SI was organized in 2004 by Brian Bartlett who listed himself

as a member. According to loan documents I have reviewed, I believe Anthony Thelen is also a


13
  I have spoken with MDOT OCA Auditors and learned that rules regarding common control did not change from
2008 through 2011.

                                                     14
     Case 1:19-mc-51081-TLL ECF No. 9, PageID.160 Filed 07/24/19 Page 16 of 33



member of 2SI. 2SI has maintained bank accounts at Huntington National Bank and Chemical

Bank. The authorized signatories for both accounts were: Jeffrey Bartlett, Brian Bartlett, Anthony

Thelen, Courtney Stodolak, and Connie Proulx. According to records maintained by the Michigan

Secretary of State, 2SI' s registered agent is SSI' s CPA Stephen Grzesiak. I submit there is cause

to believe 2SI inflated lease expenses for mobile scanning devices and vehicles.

         Mobile Scanners

         56.     During the November 2018 work paper review, MDOT OCA auditors obtained

copies of SSI's lease agreements with 2SI. The agreements were produced for years 2013 through

2017. According to the 2017 agreement, SSI leased a Riegl VMX-lHA and a Riegl VMX 250,

which are mobile surveying scanners. 14 The lease agreement required minimum monthly rental

payments of $13 ,000. Per the lease agreement, the minimum monthly lease payment only entitled

SSI to use the scanner 26 times in a one year period.

         57.     Specifically, the lease stated as follows:

         "The Lessee [SSI] shall be allowed to use the scanner for up to 26 days in a
         fiscal year prior to incurring a daily usage fee for the scanner, At the end of
         each fiscal year, the Lessee shall pay the Lessor a usage fee of 6,000/day
         for each day in excess of 26 allowable days covered by the minimum
         monthly lease payments." [sic]

         58.    According to its general ledger, in 2017 SSI paid the monthly rental fee ($156,000)

and an additional $1 ,398,045 purportedly for additional usage of the scanner. SSI's contracts with

MDOT required SSI to maintain documentation of overhead expenditures for at least three years.

In this scenario, SSI was required to maintain records of which days it used the scanner to support

the ' per-use' fees it paid to SSL During the 2018 MDOT OCA work paper review, auditors asked

Semenchuk to provide a list of the daily usage for the scanner. Semenchuk provided a spreadsheet


14
  The lease agreement appears to treat the two scanners as one device. The lease defines both as "scanner" and
refers to scanner in a singular tense throughout the 2017 lease.

                                                        15
     Case 1:19-mc-51081-TLL ECF No. 9, PageID.161 Filed 07/24/19 Page 17 of 33



which documented that the scanner was used 40 days.

         59.    According to the documented usage, SSI should have paid no more than $84,000 for

additional usage. 15 Instead, SSI claimed $1 ,398,045 for additional scanner usage. I believe the

lease agreement between 2SI and SSI was created to artificially generate overhead expenditures.

Similarly, unsupported scanner usage payments were made to further inflate overhead expenses.

Because 2SI operated as a shell company for SSI, SSI should have only included in its overhead

rates, the actual cost of ownership for the two scanners.

         60.    According to MDOT OCA auditors, the combined cost to purchase the scanners

would be approximately $1 ,000,000. Accordingly, the combined depreciation value for both units

should have been approximately $200,000 per year (for a five year depreciation period.) As such,

SSI should have claimed an overhead cost of approximately $200,000 for the scanners. Rather,

SSI paid 2SI $1 ,554,045 to use the scanners for one year.

         61.    There is cause to b~lieve SSI coordinated the acquisition of the scanners in all

material respects. On August 6, 2012, Point of Beginning magazine published an article written

by SSI Director of Geospatial Services Brian Bailey. In the article, Bailey writes, "SSI ... acquired

a Riegl VMX-250 in April 2011." The article provides a photograph of an SUV with a scanner

attached to it. The SUV depicted in the photograph has the SSI logo on it. ·The caption under the

photograph states, "SSI's mobile mapping system, MoLi."

        62.     I have watched an interview of Jeffrey Bartlett wherein he acknowledges that SSI

purchased the scanners. On or about July 26, 2012, YouTube user GeoDataPoint posted a video

of Point of Beginning Editor Christine Grahl interviewing Bailey and Jeffrey Bartlett. While

introducing Jeffrey Bartlett, Grahl stated, "In April 2011 , Surveying Solutions purchased a Riegl


15
  The lease allowed 26 days of usage without additional charge. As such, SSI should have paid for 14 days of
additional usage at $6,000 per day ($84,000).

                                                       16
   Case 1:19-mc-51081-TLL ECF No. 9, PageID.162 Filed 07/24/19 Page 18 of 33



VMX-250 mobile LiDAR system." Grahl asked Jeffrey Bartlett about SSI's process of purchasing

the scanner. She stated, "When your firm purchased the VMX-250 system, you went through a

process of evaluating the technology to make sure you chose the best one." Jeffrey Bartlett nodded

in agreement. Grahl continued, "What did that process look like and how did you go about

comparing the different systems?" Jeffrey Bartlett stated, "Yeah, it's a great question. We had a

lot of heartache with that question ourselves. Myself and a key employees of SSI, we went through

a process of elimination type thing with all the different providers of the mobile LiDAR. . .. One

of the key things of course was price, because there's very few firms that have this type of budget

built into their annual equipment budget."

       63.    Similarly, in online publications, Riegl has stated that it sold the scanners to SSL On

March 12, 2018, Riegl posted an article to its website entitled " SSI: Investing in 3D Technology."

It stated, "Editors Note: One of our customers, Surveying Solutions, Inc., is currently being

featured on LIDAR News ." The blog then provided the article from LIDAR News which quotes

Semenchuk and details SSI's purchase of the two scanners and Riegl software. The article reads:

              "SSI purchased their fust mobile LIDAR system in 2011. As part of
              their investigation of the available systems on the market, SSI set up
              a test course ... Andy [Semenchuk] recalls, 'We requested two
              manufacturers, Riegl and a competitor, to come to Michigan and
              drive the course that we had set up. . .. Over the years, SSI has
              continued to invest in Riegl technology. In 2016, they purchased their
              second mobile LiDAR system, the Riegl VMX-lHA ... "

The article concluded with another quote from Semenchuk: "We are doing things today that we

did not anticipate doing when we bought our first system in 2011."

       64.    For the reasons set forth above, these expenditures should have been identified as

related party transactions. As a result SSI was prohibited from including expenses exceeding actual

cost of ownership in its overhead. The actual expense SSI could have claimed for the LiDAR



                                                17
     Case 1:19-mc-51081-TLL ECF No. 9, PageID.163 Filed 07/24/19 Page 19 of 33



equipment would have been the depreciation cost of approximately $200,000 per year instead of

the leased costs of $1,554,045.

         65.    MDOT OCA estimated that from 2016 through end of fiscal year 2018, MDOT

overpaid SSI approximately $3,893,631 as a result of the fraudulent representations regarding

mobile scanner expenditures.

         Vehicles

         66.    2SI conducted similar transactions with regards to vehicles used within the SSI

work-force fleet. 2SI leased vehicles to SSL Per the five lease agreements for years 2013 through

2017, SSI agreed to pay 2SI $1,700 per month for new vehicles and $1,000 per month for used

vehicles. Anthony Thelen signed the lease agreements as member for 2SI. 16 Semenchuk signed

on behalf of SSI, as President.

         67.    According to the SSI general ledger, the company paid 2SI $948,300 in 2017 for the

lease of 56 vehicles. I submit there is probable cause to believe that SSI paid above-market lease

rates for use of the vehicles. By way of example, one of the 56 vehicles leased in 2017 was a 2014

Chevrolet Silverado Extended Cab pick-up truck. SSI paid 2SI $1 ,700 per month ($20,400 per

year) for the vehicle. SSI began leasing this vehicle from 2SI in 2014. The four year total of these

lease payments was $81 ,600. The MSRP of a 2019 Chevrolet Silverado work truck is $35,3 10. 17

         68.    Because SSI leased the 2014 Silverado from 2SI, a commonly controlled entity, it

should have only included the actual cost of ownership (taxes, maintenance, cost of money, and

depreciation) in its overhead calculation. Depreciation for a $35,310 2014 vehicle would have

been approximately $7,062. Additional overhead expense for taxes and maintenance would not


16
   The lease agreements were obtained by MDOT OCA during the CPA work-paper review. The lease agreements
were not provided during the annual pre-qualification process.
17
   I have observed that many of the SSI work trucks have after-market truck toppers or emergency lights. However,
in my experience, the costs to purchase aftermarket accessories would not justify the inflated lease costs.

                                                       18
  Case 1:19-mc-51081-TLL ECF No. 9, PageID.164 Filed 07/24/19 Page 20 of 33



justify the total of $20,400 paid to 2SI and included in overhead.

       69.    I have reviewed SSI's general ledger for fiscal years 2015, 2016, and 2017. I also

reviewed deposits made to 2SI's bank account. The review shows consistent, although increasing,

payments from SSI to 2SI through 2018.

       70.    MDOT OCA estimated that from 2016 through end of fiscal year 2018, MDOT

overpaid SSI approximately $2,038,528.70 as a result of the fraudulent representations regarding

vehicle leases.

              Disadvantaged Business Enterprise:

       71.    As set forth above, SSI was founded in 2001 by Jeffrey Bartlett and Guy Spreeman.

With Spreeman as the majority owner, the company became certified as a disadvantaged business

enterprise (DBE). Spreeman passed away in January 2011. Upon his death, majority ownership of

SSI passed from his estate back to the corporation while SSI sought a buyer for the company.

       72.    Semenchuk worked for MDOT from 2000 through 2011. In March 2011 Semenchuk

left his position as Chief Professional Surveyor and founded Geo Precision Services, Inc. (Geo).

Thereafter the company obtained DBE certification with MDOT.

       73.    At or about that time, Semenchuk told Individual A that he was not allowed to

immediately begin working for SSL Semenchuk explained that he was restricted from working

with an MDOT contractor for a period of time after leaving MDOT. At Semenchuk' s request,

Individual A created an email extension which attributed Semenchuk's e-mails to Geo Precision

Services, Inc. Individual A understood that although Semenchuk used the Geo email extension, he

worked for SSI the entire time.

       74.    In December 2012, Semenchuk obtained a 51 % majority ownership of SSL In April




                                                19
     Case 1:19-mc-51081-TLL ECF No. 9, PageID.165 Filed 07/24/19 Page 21 of 33



2013, SSI applied for DBE certification. 18 During the application process, MDOT attempted to

obtain information about SSI's relationship with 2SI and 3SI.

         75.     MDOT denied SSI's DBE certification and cited that Semenchuk did not satisfy the

control requirement for DBE status. In particular, MDOT focused on SSI's relationships with 2SI

and 3SI.       SSI appealed the decision to the United States Department of Transportation

Departmental Office of Civil Rights (the "Department"). The Department reversed MDOT' s

decision and certified SSI as a DBE. In its opinion, the Department made the following

observations:

                  MDOT focused on SSI's relationship with 2SI Development, LLC
               (2SI) and 3SI Building and Leasing, LLC (3SI). SSI leases two of its
               three office complexes from 3SI; SSI also leases 25 vehicles, survey
               equipment, and a mobile scanner from 2SI. Two SSI employees, Brian
               Bartlett (brother of Jeffrey Bartlett, the 48% minority owner of SSI)
               and Anthony Thelan, are owners of 2SI and 3SI, though the record is
               unclear as to their percentage ownership stakes in those companies.

                 MDOT requested that Mr. Semenchuk provide 2SI and 3SI's tax
               returns and other outside lease agreements in order to better ascertain
               the relationship between the companies. [footnote 7: See November 19,
               2013 email exchange between Mr. Semenchuk and Ms. Penny Ward of
               MDOT.] 2SI and 3SI citing privacy concerns for their other clients,
               [footnote 8: See November 19, 2013 email from Mr. Semenchuk to Ms.
               Ward: "I have spoke with Brian and Tony. At this point they are
               unwilling to provide the tax returns or a copy of the leases (privacy
               issues with other clients). Is there any other type of information that
               would be helpful to you? Should I see if they would be willing to
               provide a letter stating the fact that they have other leases?"] refused to
               provide that information to Mr. Semenchuk, who then told MDOT that
               these were totally separate companies over which he wielded no
               control, as neither he nor any owners of SSI possessed any ownership
               interest in them, thus he could not force them to provide any
               information they did not wish to turn over. [footnote 9: See November
               20, 2013 email from Mr. Semenchuk to Ms. Ward: "I made another
               attempt to have 2SI and 3 SI provide their tax statements per your

18
   In June.2012, approximately one year after Semenchuk ended his employment with MDOT, Geo obtained a 51 %
majority stake in SSI, intending to make SSI a subsidiary of Geo. In October 2012, MDOT revoked Geo 's DBE
status based upon its purchase of SSI, stating that Geo was no longer operating as an independent business.
Thereafter, Semenchuk dissolved Geo and obtained a 51 % ownership interest of SSI in his individual capacity.

                                                     20
     Case 1:19-mc-51081-TLL ECF No. 9, PageID.166 Filed 07/24/19 Page 22 of 33



               request and they will not. I am in no position to force any of my vendors
               to provide that type of documentation and hope that you realize that
               this request reaches beyond my ability to provide said documentation.
               During this whole review process I have been open and transparent and
               have cooperated with every r~quest that has been made by your office
               regarding additional information. As mentioned before, these entities
               (2SI and 3SI) are totally separate and distinct entities from SSI and I
               have no control over their actions."

         76.     Based upon the evidence in the record and relying upon Semenchuk's

representations, the Department concluded that Brian Bartlett and Anthony Thelen's relationship

as employees of Semenchuk did not compromise SSI' s independence from 2SI or 3SI. 19

         77.     The representations SSI made, through Semenchuk, to MDOT during the DBE

procedure are inconsistent with my review of more recent financial transactions. For example, 2SI

and 3SI purportedly declined to provide tax information and lease agreements to MDOT because

of "privacy issues with other clients." Semenchuk maintained 2SI and 3SI "were totally separate

companies ... " However, a review of proceeds deposited to 2SI and 3SI's accounts from January

2016 through February 2019 indicate that 2SI and 3SI have no other significant clients and are

both nearly exclusively funded by SSL

         78.     From January 5, 2016, through February 21, 2019, 3SI maintained an account at

Huntington National Bank which received $831,318.00 in deposits. 99.8% of the deposits were

from accounts controlled by SSI or 2SI Development, LLC.

         79.     Similarly, from January 19, 2016, through February 26, 2019, 2SI received

$7,959,455.78 into accounts at Chemical and Huntington National Bank. 99.2% of the deposits

were from SSI. 20




19
   I have obtained information regarding the DBE administrative process from a United States Department of
Transportation opinion which was published online.
20
   Insurance proceeds contributed an additional .5% towards total deposits. I have observed that verucular insurance
accounts were maintained in the name of Surveying Solutions, Inc.

                                                         21
     Case 1:19-mc-51081-TLL ECF No. 9, PageID.167 Filed 07/24/19 Page 23 of 33



          80.    I have observed that at or about the time of the above-described DBE proceedings,

SSI executives conducted transactions with third parties which did not treat SSI and 2SI as separate

entities. For example, in 2014 2SI obtained a car loan from Ally Bank. In furtherance of the loan

application, Ally Bank received a "Certified Copy of Resolutions of Corporation" signed by

Jeffrey Bartlett. The corporate resolution stated:

          "Name of Corporation: SSI I, Jeffrey Bartlett, hereby certify that I am the V-Pres of SSI
          (2SI) (the "Corporation"), a corporation duly incorporated and existing under the laws of
          the State of Michigan, and that the following resolutions (the "Resolutions") were duly
          adopted at a meeting of the Board of Directors of the Corporation (the "Board") duly held
          on 8/04/14, or, if permissible under applicable law, by unanimous written consent."


The form specified federal tax ID: XX-XXXXXXX, which is assigned to 2SI. It was signed by SSI

owner Jeffrey Bartlett on August 4, 2014. The form authorized 2SI to obtain credit from Ally

Financial to purchase a 2014 Chevrolet Pickup Truck, VIN 1GCVKPEH8EZ36606 for

$34,391.20. According to a lease agreement SSI provided MDOT OCA, SSI leased the truck from

2SI for fiscal years 2015, 2016, and 2017 for a total of $44,400 to $61 ,200.21

          81.    The vehicle lease agreement supplied to MDOT OCA identified 2SI' s place of

business as PO Box 24, Standish, Michigan.                    However, on March 18, 2015, Brian Bartlett

completed a vehicle loan application with Ally Bank which identified 2SI' s place of business as

SSI Headquarters. The loan proceeds were used to acquire a 2015 Chevrolet Silverado, which was

later leased to SSL

          82.   Based on the foregoing, there is probable cause to conclude that SSI and 2SI did not

operate as separate entities as Semenchuk represented during proceedings regarding SSI's DBE

status.



21
  The lease agreement stated that SSI agreed to pay 2SI at a rate of $1 ,700 per month for new vehicle leases and
$1 ,000 per month for used vehicle leases "as discussed prior with the Lessor."

                                                         22
  Case 1:19-mc-51081-TLL ECF No. 9, PageID.168 Filed 07/24/19 Page 24 of 33



       Payroll

       83.    For fiscal year ending December 31, 2017, SSI's payroll included four individuals

who are spouses of SSI executives. Their positions were labeled "project assistants," but their time

was allocated to: marketing, administration, or holiday. According to MDOT OCA's review of the

payroll records, none of the relatives appear to have assisted on projects.

       84.    The four relatives received end-of-year bonuses totaling $317,600. While SSI

disallowed a significant portion of the related labor ($81,064) from the indirect cost rate, $130,156

of the remaining labor (which had been classified as "administrative" or "holiday") and all of the

related bonuses remained in the indirect cost rate for reimbursement.

       85.    For fiscal year 2017, spouses of SSI's executives were paid as follows:


                                Total Hourly                                 Total
              Spouse            Pav                    Bonus          Compensation
              Sarah Ball        $36,420               $83 ,000            $119,420
              Jenny                                                       $128,880
              Bartlett          $58,080               $70,800
              Celena                                                          $142,080
              Thelen            $58,080               $84,000
              Jessica                                                         $137,880
              Bartlett          $58,080               $79,800



       86.    In 2017, SSI compensated approximately 98 individuals. The above-identified

spouses were among the highest paid employees of SSL The following is a list of the top 15 most

highly compensated employees at SSI in 2017:




                           1.     Semenchuk, Andrew W        $356,688.00
                           2.     Ball, Adam R               $348,744.00
                           3.     Baiilett, Brian M          $348,744.00
                           4.     Thelen, Anthony D          $348 ,744.00

                                                 23
  Case 1:19-mc-51081-TLL ECF No. 9, PageID.169 Filed 07/24/19 Page 25 of 33



                          5.     Bartlett, Jeffrey D          $338,744.00
                          6.     Employee A                   $144,396.00
                          7.     Thelen, Celena L             $142,080.00
                          8.     Bartlett, Jessica M          $137,880.00
                          9.     Employee B                   $131,896.00
                          10.    Bartlett, Jenny M            $128,880.00
                          11.    Ball, Sarah K                $119,420.00
                          12.    Employee C                   $118,142.00
                          13.    Employee D                   $114,801 .07
                          14.    Employee E                   $110,791.18
                          15 .   Employee F                   $107,374.00




       87.    I believe Jenny Bartlett and Sarah Ball received the above-described payroll while

also maintaining employment with other entities. On March 12, 2019, Midland Daily News

published an article entitled 'Swae ' spa offers relaxation - naturally.' According to the article, in

August 2018, Jenny Bartlett opened Swae spa in Midland, Michigan. The article states that Bartlett

previously owned Urban Retreat in Midland and before that had a storefront spa in San Francisco.

       88.    Swan Valley High School (SVHS) in Saginaw, Michigan posted a profile for Sarah

Ball. The profile states that Sarah Ball has been a teacher at SVHS since 2001. She earned a

teaching degree in Special Education from Saginaw Valley State University and a Masters Degree

in Learning Disabilities. According to Ball' s profile, she has also coached varsity volleyball and

is currently the co-advisor of Student Government.

       89.    MDOT OCA requested SSI to produce a sample of timesheets for Celena Thelen

and Sarah Ball, amongst other employees. I have reviewed the timesheets for Celena Thelen and

Sarah Ball. Both employees have differing signatures appearing on their time-cards.

       90.    Based on the foregoing I submit there is probable cause to conclude that SSI included



                                                 24
  Case 1:19-mc-51081-TLL ECF No. 9, PageID.170 Filed 07/24/19 Page 26 of 33



in its overhead rate payroll for hours which were not worked. MDOT OCA estimated that from

2016 through end of fiscal year 2018, MDOT overpaid SSI approximately $850,360.14 as a result

of the fraudulent representations regarding employment of spouses.

        91.   Individual A stated that the Target Location was created as a convenience for Adam

Ball, so he would not have to drive to SSI Headquarters, which is a further drive. The Target

Location has multiple signs indicating it is an office for SSL

       92.    SSI's website identifies the Target Location as an office location for SSL

        Conclusion

        93.   Based on the above, I submit that there is probable cause to believe that Jeffrey

Bartlett, Andrew Semenchuk, Brian Bartlett, Anthony Thelen, Adam Ball and others have

participated in a fraud scheme in violation of 18 U.S.C. §§1343 and 1349, and money laundering

in violation of Title 18 U.S.C. §§ 1956 and 1957, and that evidence of the commission of those

criminal offenses may be found at 3734 Fortune Blvd., Saginaw, Michigan. Based on my training

and experience, I submit that the type of evidence that could be found at that location include

records kept on paper and on digital devices, such as computers, cellular telephones and digital

storage media, and devices used to access financial accounts, such as ATM, debit and credit cards,

and account identification cards, and safety deposit box keys. I submit that upon post-search

examination, the records are likely to contain evidence regarding who has access to the digital

devices and the financial accounts used by the various entities and individuals; photographic

images of people in association with each other; communications with co-conspirators, the State

of Michigan, and third parties; information regarding financial transactions; corporate activity

records; contact lists; information regarding the location and disposition of the proceeds of the

fraud scheme; and on the digital devices, records of online activity. Unless a physical digital device



                                                 25
  Case 1:19-mc-51081-TLL ECF No. 9, PageID.171 Filed 07/24/19 Page 27 of 33



has evidentiary significance itself, an effort will be made to copy the information stored on digital

devices during the execution of the search warrant so that the information may be examined later,

thus allowing agents to leave the digital devices at the search location. However, it may be

necessary to remove digital devices from the premises to gain access to the contents of those

devices as part of the execution of this search warrant.




                                                      Bryan M. Butler, Special Agent
                                                      Federal Bureau of Investigation

Subscribed and sworn to before me and signed in my presence and/or by reliable electronic means

       24 2019.
on July_,




                                                      Patricia T. Morris
                                                      United States Magistrate Judge




                                                 26
  Case 1:19-mc-51081-TLL ECF No. 9, PageID.172 Filed 07/24/19 Page 28 of 33



                                     ATTACHMENT A
                                   Location to be searched


3734 Fortune Blvd, Saginaw, Michigan 48603, more fully described as a brown single story
building attached to a larger building. The building is located on the east side of Fortune Blvd.
north of Christy Way N. On the exterior of the building facing Fortune Blvd. is a sign which has
the "SSI" logo and the words "survey solutions, inc ... " Below the SSI sign is a sign that reads
"Eurich Home Improvement." To the right of the signage, on the edge of the side of the building
facing Fortune Blvd are the number "3734." The Southside of the building has two doors.
Above the two doors is additional "SSI" signage with the "SSI" logo.
All building, structures and containers on the property located at3734 Fortune Blvd, Saginaw, MI
48603. All vehicles on the property used primarily by Jeffrey Bartlett, Brian Bartlett, Anthony
Thelen, Adam Ball, Courtney Stodalak or for the operation of Surveying Solutions, Inc.
(SSI), 2SI Developments, LLC (2SI), 3SI Building and Leasing, LLC (3SI), National
Elevation Certificates, LLC (NEC), or Southfield IT Group.




                                               27
  Case 1:19-mc-51081-TLL ECF No. 9, PageID.173 Filed 07/24/19 Page 29 of 33



                                  ATTACHMENT B
The subject location shall be searched for the following records, whether stored in paper
or digital fonnat, for Surveying Solutions, Inc. , 2SI Developments, LLC, 3SI Building and
Leasing, LLC, National Elevation Certificates, LLC (NEC) and Southfield IT Group .
(hereinafter referred to as "Companies"):

   1. Records pertaining to work proposed, contracted or performed for the Michigan
      Department of Transportation, or other state or federal agencies, as a contractor or
      sub-contractor;

   2. Records pertaining to the Companies;

   3. Records pertaining to Andrew Semenchuk, Jeffrey Bartlett, Brian Bartlett, Anthony
      Thelen, Adam Ball and Courtney Stodolak;

   4. Locked containers or safes wherein any of the above items may be located;

   5. Records identifying the location of safety deposit boxes or storage lockers wherein
      any of the above items may be located. Keys or other instruments necessary to gain
      access to the safety deposit boxes or storage lockers.

   6. All electronic equipment, including cellular telephone, smartphones, desktop
      computers, laptop computers .and tablets used principally for the operation of
      Companies;


      All of the above noted records may be stored on magnetic or electronic media
      including hard drives, diskettes, tapes, or other media in the form readable by
      computer. These records include media maintained as archive or backup copies.
      Also included in magnetic or electronic media are electronic data processing and
      storage devices, computers, and computer systems including central processing
      units, internal and peripheral storage devices such as fixed disks , external hard
      drives, floppy disks and diskettes, tape drives and tapes, optical storage devices
      such as keyboards, printers, video display monitors, optical readers, and related
      communication devices such as modems. Computer equipment, as needed, is
      defined as follows:



          a. Hardware. Computer hardware consists of all equipment which can collect,
             analyze, create, display, convert, store, conceal, or transmit electronic,

                                           28
Case 1:19-mc-51081-TLL ECF No. 9, PageID.174 Filed 07/24/19 Page 30 of 33



         magnetic, optical, or similar computer impulses or data. Hardware includes,
         but it not limited to, any data processing devices; internal and peripheral
         storage devices; input/output devices (such as keyboards, printers,
         scanners); related communication devices (such as modems, cables, and
         connections, recording equipment, RAM or ROM units, acoustic couplers,
         automatic dialers, speed dialers); as well as any devices, mechanisms, or
         parts that can be used to restrict access to computer hardware (such as
         physical keys and locks),

      b. Software. Computer software is digital information which can be
         interpreted by a computer and any of its related components to direct the
         way they work. Software is stored in electronic, magnetic, optical, or other
         digital form. It commonly includes programs to run operating systems,
         applications, utilities, compilers, interpreters, and communication devices.

      c. Documentation. Computer related documentation consists of written,
         recorded, printed, or electronically stored material which explains or
         illustrates how to configure hardware, software, or related items.

      d. Handwritten or printed notes regarding passwords, finding the file or
         directory names of important data, operating the hardware or software,
         identifying the suspect's electronic or telephone connections with co-
         conspirators and victims, or finding login names or accounts.


   For any computer or storage medium whose seizure is otherwise authorized by this
   warrant, and any computer or storage medium that contains or in which is stored
   records or information that is otherwise called for by this warrant (hereinafter,
   "COMPUTER"):



      a. evidence of who used, owned, or controlled the COMPUTER at the time
         the things described in this warrant were created, edited, or deleted, such as
         logs, registry entries, configuration files , saved usemames and passwords,
         documents, browsing history, user profiles, email, email contacts, "chat,"
         instant messaging logs, photographs, and correspondence;

      b. evidence of software that would allow others to control the COMPUTER,
         such as viruses, Trojan horses, and other forms of malicious software, as
         well as evidence of the presence or absence of security software designed to
         detect malicious software;



                                        29
Case 1:19-mc-51081-TLL ECF No. 9, PageID.175 Filed 07/24/19 Page 31 of 33



       c. evidence of the lack of such malicious software;

       d. evidence indicating how and when the computer was accessed or used to
          determine the chronological context of computer access, use, and events
          relating to crime under investigation and to the computer user;

       e. evidence indicating the computer user's state of mind as it relates to the
          crime under investigation;

       f. evidence of the attachment to the COMPUTER of other storage devices or
          similar containers for electronic evidence;

       g. evidence of counter-forensic programs (and associated data) that are
          designed to eliminate data from the COMPUTER;

       h. evidence of the times the COMPUTER was used;

       1.   passwords, encryption keys, and other access devices that may be necessary
            to access the COMPUTER;

      J.    documentation and manuals that may be necessary to access the
            COMPUTER or to conduct a forensic examination of the COMPUTER;

       k. records of or information about Internet Protocol addresses used by the
          COMPUTER;

       1. records of or information about the COMPUTER'S Internet activity,
          including firewall logs, caches, browser history and cookies, "bookmarked"
          or "favorite" web pages, search terms that the user entered into any Internet
          search engine, and records of user-typed web addresses;

      m. contextual information necessary to understand the evidence described in
         this attachment.


   As used above, the terms "records" and "information" includes all forms of
   creation or storage, including any form of computer or electronic storage (such as
   hard disks or other media that can store data); any handmade form (such as
   writing); any mechanical form (such as printing or typing); and any photographic
   form (such as microfilm, microfiche, prints, slides, negatives, videotapes, motion
   pictures, or photocopies).


                                         30
                   Case 1:19-mc-51081-TLL ECF No. 9, AUSA:
                                                     PageID.176   Filed 07/24/19 Page
                                                            Anca Pop                    32 of(989)
                                                                                  Telephone:  33 895-5712
AO 93 (Rev. 11/13) Search and Seizure Warrant                     Special Agent:           Bryan Butler                     Telephone: (989) 892-6525


                                           UN1TED STATES DISTRICT COURT
                                                                          for the
                                                                Eastern District of Michigan

                  In the Matter of the Search of                                 )
              (Briefly describe the property to be searched                      )
               or identify the person by name and address)                       )      Case No.    1:19-mc-51081-5
      3734 FORTUNE BLVD., SAGINAW, MICHIGAN                                      )                  Judge: Ludington, Thomas L.
                                                                                 )                  Filed: 07-24-2019
                                                                                 )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the          Eastern             District of           Michigan
(identify the person or describe the property to be searched and give its location) :

Attachment A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
Attachment B




          YOU ARE COMMANDED to execute this warrant on or before                               Au ust 7, 2019                         (not to exceed 14 days)
      [l] in the daytime 6:00 a.m. to 10:00 p.m.               D     at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty
                                                                                                          (United States Magistrate Judge)

      D Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U .S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
      D  for _ _ days (not to exceed 30)           D
                                                until, the facts justifying, the later specific date of


Date and time issued:         July 24, 2019       11:07 am
                                                                                                                  Judge's signature

City and state:                                                                         Patricia T. Morris               U. S. Magistrate Judge
                                                                                                                Printed name and title
                   Case 1:19-mc-51081-TLL ECF No. 9, PageID.177 Filed 07/24/19 Page 33 of 33
AO 93 (Rev. 11 / 13) Search and Seizure Warrant (Page 2)

                                                                     Return
Case No.:                               Date and time warrant executed:       Copy of warrant and inventory left with:


Inventory made in the presence of:

Inventory of the property taken and name ofanv person(s) seized:




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                   Executing officer 's signature



                                                                                      Printed name and title
